Citation Nr: 1447574	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from July 1990 to September 1990, from August 1991 to January 1992, from February 1995 to September 1995, and from December 2003 to March 2005, to include service in the Southwest Asia Theater of Operations, and additional periods of reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in January 2011 and July 2012, at which time it was remanded for additional development.  It is now returned to the Board. 

The issue on appeal has previously been characterized as service connection for moderate obstructive lung defect.  For simplicity and to ensure that the full scope of the Veteran's claim is considered, the Board has recharacterized the issue as service connection for a respiratory disorder   See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, currently diagnosed asthma, bronchospasm, and moderate obstructive lung disease is shown to be etiologically related to active service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for asthma, bronchospasm,  and moderate obstructive lung defect have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

 In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that a respiratory disorder had its onset during a period of active duty service.  

A November 2005 VA examination report shows that the Veteran was diagnosed as having moderate obstructive lung defect, however, the examiner did not provide a nexus statement.

On VA respiratory examination in May 2011, the Veteran was diagnosed as having exercise-induced asthma.  The examiner determined that in the absence of documentation of exercise-induced asthma during service, the Veteran's asthma was less likely than not manifested during service.  

The Veteran underwent further VA examination in October 2012 and was diagnosed as having asthma, bronchospasm, and moderate obstructive lung disease.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the Veteran did not have a prior medical history [of a respiratory disorder].  However, the Veteran had two tours of duty in Iraq which included Desert Storm with a tremendous amount of petrochemical exposure and that following her return from Iraq, she experienced three episodes of pneumonia in 2007, 2008, and 2009.

The Board finds that service connection for a respiratory disorder is warranted in this case.  Initially, the Board notes that the May 2011 VA examiner did not acknowledge the Veteran's diagnosis of moderate obstructive lung disease and moreover, failed to provide a sufficient rationale in rendering a negative nexus opinion for the diagnosis of exercise-induced asthma.  Thus, the Board affords this opinion little probative value.  On the other hand, a VA examiner in October 2012 has provided a positive nexus opinion linking the Veteran's asthma, bronchospasm, and moderate obstructive lung disease to significant petrochemical exposure during her two tours of duty in Iraq.  The examiner emphasized that the Veteran did not have a medical history of a respiratory disorder prior to her military service.  In light of this evidence, the Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran's respiratory disorder is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant her claim for service connection.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for asthma, bronchospasm, and moderate obstructive lung defect is granted.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


